The Court of Errors held, that the legislature had the power, and that the decision of the Supreme Court that “the act providing for the appointment of justices of the peace by the common council of Rochester, was unconstitutional and void,” was erroneous, and their judgment in this case was *120reversed by an almost unanimous vote; (two senators only voting to affirm.)
N. B. The case of The People v. Kane, was held to be rightly decided, without reference to the constitutional question; (see p. 601, per the Chancellor; and p. 612, 613, per Senator Ely;) as the law under which Kane had been appointed, was repealed before his appointment.